UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4802


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAL PULLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:01-cr-00439-DKC-1)


Submitted:   June 29, 2015                 Decided:   July 31, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Appellate
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Thomas P. Windom, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamal Pulley was sentenced to 54 months’ imprisonment, to

be followed by a 3-year term of supervised release, after he

pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2012).                  Upon release from

imprisonment, Pulley violated his terms of supervision and the

district court revoked his supervised release, sentenced him to

time   served,   and     reimposed   two   years     of   supervised     release.

During this second period of supervision, the district court

found that Pulley again violated his terms of supervision by

(1) failing to report to the probation office within 72 hours of

his    release   from    custody,    (2)   leaving    the    district    without

permission, and (3) committing new offenses.                The district court

sentenced Pulley to 17 months’ imprisonment to be followed by 18

months’ supervised release.          On appeal, Pulley argues that the

district court violated Fed. R. Crim. P. 32.1(b)(2)(C) and his

rights to due process and confrontation by admitting hearsay

evidence to prove that he committed new offenses and failed to

self-surrender on outstanding charges.             We affirm.

       We   review   a   district    court’s   ruling       to   admit   hearsay

evidence during a supervised release hearing for an abuse of

discretion.      United States v. Ferguson, 752 F.3d 613, 616 (4th

Cir.    2014).       “Supervised     release    revocation       hearings    are

informal proceedings in which the rules of evidence, including

                                       2
those    pertaining      to    hearsay,      need    not    be    strictly       applied.”

United States v. Doswell, 670 F.3d 526, 530 (4th Cir. 2012).

However,      due    process    affords      a   releasee    a    limited       right    “to

confront and cross-examine adverse witnesses” at a revocation

hearing    “unless      the     hearing     officer    specifically         finds       good

cause for not allowing confrontation.”                    Morrissey v. Brewer, 408
U.S. 471, 489 (1972).              Prior to admitting hearsay evidence in a

revocation       hearing,       “the      district    court       must     balance      the

releasee’s interest in confronting an adverse witness against

any     proffered     good      cause      for   denying     such       confrontation.”

Doswell, 670 F.3d at 530.                Further, the due process guarantee is

embodied in the procedural rule that a releasee is “entitled to

. . . question any adverse witness unless the court determines

that the interest of justice does not require the witness to

appear.”      Fed. R. Crim. P. 32.1(b)(2)(C).                    However, evidentiary

rulings    are      subject    to   harmless      error    review,       such    that    any

error    is    harmless       if    we    conclude    “that       the    error    had    no

substantial and injurious effect or influence on the outcome

. . . .”       Ferguson, 752 F.3d at 618 (internal quotation marks

omitted).

       Regardless      of     whether     the    hearsay    evidence      was     properly

admitted, we hold that any alleged error was harmless.                              Pulley

does    not    contend      that    the    district    court       lacked       sufficient

grounds to revoke his supervised release, or that he should not

                                             3
have served a term of imprisonment, or even that his sentence

was   plainly       unreasonable.       Rather,       Pulley    argues       that    the

district court improperly assessed a Grade B violation instead

of a Grade C violation against him because it relied on hearsay

evidence to show that Pulley committed new offenses while on

supervision.        See U.S. Sentencing Guidelines Manual, § 7B1.1(a)

(2013).      The district court, however, explicitly stated that it

would impose the same sentence against Pulley even if it did not

think   he    had    committed   the    new      offenses,     based    on   Pulley’s

admitted failure to report to the probation office after his

first   revocation      hearing.       We       accordingly    conclude      that     any

evidentiary error was harmless.

      Accordingly, we affirm the district court’s judgment.                           We

dispense     with     oral   argument       because     the     facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            4